DETAILED ACTION
This office action is in response to amendment filed on 12/07/2021. This action is made Final. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of the Application No. JP2018-183889, filed on 09/28/2018 has been provided in the present application.
Response to Amendment
The amendment filed on 12/07/2021 has been entered. Claims 1-9 remain pending in the application. Applicant’s amendment to the claims have overcome 112f interpretation previously set forth in the Non-Final Office Action mailed on 09/10/2021. Previous 112(a), 112(b) rejections have been withdrawn in view of Applicant’s amendment.
Response to Arguments
Applicant’s arguments with respect to the 103 rejection of claim 1 has been considered but are moot in view of new ground of rejection necessitated by Applicant’s amendment.

	
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1 - 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 1, 
Line 3 - 5 recites “an estimation part configured to estimates a deterioration state of a secondary battery 5based on an output of a sensor associated with the secondary battery supplying power for running driving of a vehicle.” The limitation “the second battery supplying power for running driving of a vehicle” renders to be unclear. For the purpose of prosecution, Examiner will interpret this as “an estimation part configured to estimates a deterioration state of a secondary battery 5based on an output of a sensor associated with the secondary battery supplying power for 
Line 6 – 8 recites an index value is corresponding to a number of times of capacity learning and line 9 – 13 recites to request an external charger supplying power to the secondary battery to perform a capacity learning operation which is a defined charging/discharging operation. It is unclear if the limitation “capacity learning” and the limitation “capacity learning operation” refer to a same operation. For the purpose of compact prosecution, Examiner will interpret the index value is corresponding to a number of times that the estimation unit estimates the deterioration state of the battery based on output of sensor regarding to charge/discharge amount of the battery. And the capacity learning operation refers to a defined charge/discharging operation that is performed by the external charger. 
Claim 2 – 4, 9 are dependent on claim 1 and do not cure the deficiencies thereof, therefore claim 2 – 4, 9 are rejected for the same reason as claim 1 
Claim 1 recites a diagnosis device which is implemented by “a processor.” Claim 5 is incorporated with claim 1 and additionally recites an external charger which is also implemented by “a processor.” It is unclear as whether the same processor implements the diagnosis device in claim 1 and the external charger in claim 5 or they are implemented by different processors. For the purpose of compact prosecution, the diagnosis device and the external charger should be implemented by different processors.
Claim 6 is dependent on claim 5 and do not cure the deficiencies thereof, therefore claim 6 is rejected for the same reason as claim 5 above.
As per claim 7,
Line 3 – 5 recites “estimating, by a system comprising a processor, a deterioration state of a secondary battery 5based on an output of a sensor associated with the secondary battery supplying power for running driving of a vehicle.” The limitation “the second battery supplying power for running driving of a vehicle” renders to be unclear. For the purpose of compact prosecution, Examiner will interpret this as “an estimation part configured to estimates a deterioration state of a secondary battery 5based on an output of a sensor associated with the secondary battery supplying power for 
Line 6 – 8 recites an index value is corresponding to a number of times of capacity learning and line 9 – 12 recites to request an external charger supplying power to the secondary battery to perform a capacity learning operation which is a defined charging/discharging operation. It is unclear if the limitation “capacity learning” and the limitation “capacity learning operation” refer to a same operation. For the purpose of compact prosecution, Examiner will interpret the index value is corresponding to a number of times that the estimation unit estimates the deterioration state of the battery 
As per claim 8, 
Line 3 – 5 recites “estimating a deterioration state of a secondary battery 5based on an output of a sensor associated with the secondary battery supplying power for running driving of a vehicle.” The limitation “the second battery supplying power for running driving of a vehicle” renders to be unclear. For the purpose of compact prosecution, Examiner will interpret this as “an estimation part configured to estimates a deterioration state of a secondary battery 5based on an output of a sensor associated with the secondary battery supplying power for 
Line 6 – 7 recites an index value is corresponding to a number of times of capacity learning and line 8 – 12 recites to request an external charger supplying power to the secondary battery to perform a capacity learning operation which is a defined charging/discharging operation. It is unclear if the limitation “capacity learning” and the limitation “capacity learning operation” refer to a same operation. For the purpose of compact prosecution, Examiner will interpret the index value is corresponding to a number of times that the estimation unit estimates the deterioration state of the battery based on output of sensor regarding to charge/discharge amount of the battery. And the capacity learning operation refers to a defined charge/discharging operation that is performed by the external charger. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 – 5, 7 - 8 are rejected under 35 U.S.C. 103 as being unpatentable over Aoyama, Rei (Publication No. US 20200247268 A1; hereafter Aoyama) in view of Igarashi et al. (Publication No. US 20150346285 A1; hereafter Igarashi) in further view of Lennevi, Jerker (Publication No. US 20160075250 A1; hereafter Lennevi).
Regarding to claim 1, Aoyama teaches a diagnosis device comprising: 
a processor ([Par. 0013], “the controller 10 includes a processor (CPU) and a memory, etc.) that functions as:
	an estimation part configured to estimates a deterioration state of a secondary battery 5based on an output of a sensor associated with the secondary battery supplying power for running driving of a vehicle;
([Par. 0021], “The controller 10 detects a current value output from the battery 20 and a current value input to the battery 20 using a current sensor 13 while the battery 20 is being charged by the power from the outside vehicle while the vehicle is traveling. The amount of charge-discharge corresponds to an integration value of the current input or output from the battery from the start of use of the battery 20. Accordingly, by determining the amount of charge-discharge by integration of the detected current value, the controller 10 calculates cycle deterioration of the battery 20. The controller 10 stores a map showing relationships between the period of use, amount of charge-discharge, and deterioration state to a memory, and by referencing the map, calculates the first deterioration state based on the period of use and amount of charge-discharge”

[Par. 0027], “The controller 10 calculates the second deterioration state in an interval shorter than the predetermined period that is a calculation cycle of the first deterioration state. The second deterioration state is a value calculated based on a battery state change in a period shorter than the first deterioration state… 20. The controller 10 performs the calculation processing of the second deterioration state as described above for a plurality of times within a calculation cycle (a predetermined period) of the first deterioration state. For example, when the calculation cycle (the predetermined period) of the first deterioration state is three months and when the vehicle is used once a day, the controller executes the calculation processing of the second deterioration state for about ninety times or more.

Where this is interpreted as the controller calculates the first deterioration state of the battery within a predetermined interval based on output of sensors while being charged. Then the controller calculates a plurality of second deterioration state within the interval of the first deterioration state to define a correction value that will be used to correct the first deterioration state calculation.)

10performing a capacity learning operation which is a defined specific charging/discharging operation using an external charger which supplies electric power to the secondary battery in a case where the number of deterioration state calculation of the battery is equal to or smaller than a predetermined value.
([Par. 0019], “The controller 10 controls charge of the battery 20 in a state where the battery of the vehicle is connected to the outdoor power supply or outdoor charging device by a charging cable. More, the controller 10 controls charge of the battery 20 due to regenerative operation of the motor connected to the battery while the vehicle is traveling.”; [Par. 0021], “cycle deterioration of the battery 20represents deterioration generated by repetition of charge and discharge, and has correlation with the amount of charge-discharge. The controller 10 detects a current value output from the battery 20 and a current value input to the battery 20 using a current sensor 13 while the battery 20 is being charged by the power from the outside vehicle while the vehicle is traveling. The amount of charge-discharge corresponds to an integration value of the current input or output from the battery from the start of use of the battery 20.”; [Par. 0026], “the controller 10 divides the change amount of the amount of charge-discharge(ΔAh) by the calculated change amount of the state of charge (ΔSOC), and calculates a present battery capacity of the battery 20 (a present full-charge capacity)”)


[Par. 0046], “The charge controller 100 executes calculation processing for several times for calculating the second deterioration state within a calculation cycle of the first deterioration state, calculates reliability of calculation of the second deterioration state for each of the plurality of second deterioration states, calculates a correction value of the deterioration state based on the second deterioration state with reliability of a predetermined reliability or higher, and by correcting the first deterioration state by the correction value, calculates the deterioration state. In this way, calculation accuracy of the deterioration state can be raised.”

[Par. 0050], “when the calculation cycle of the first deterioration state is short and the number of calculation times of the second deterioration state within the calculation cycle is few, the number of samples (the number of the value of the second deterioration state) used for calculating the correction value is few and the calculation accuracy may become low. For this reason, when the number of calculation times of the second deterioration state is few, the controller 10 sets the calculation cycle of the first deterioration state so as to make the number of calculation times of the second deterioration state within the calculation cycle of the first deterioration state the predetermined number of times or more. In this way, the number of samples used for calculating the correction value increases and thus the calculation accuracy of the deterioration state can be raised.”)

Wherein the “calculation accuracy of the deterioration state” reads on the “validness of data used for estimation of the deterioration state”. This is interpreted as the more sample data (number of second deterioration state calculation), the more accurate of the deterioration calculation results. As the number of the second deterioration state calculation within a calculation cycle of the first deterioration state calculation is low, the validness of the calculation result of the first deterioration state is low. Therefore, when the accuracy of calculation result is low, the controller performs a plurality of second deterioration state calculation which is based on the amount of charge/discharging while the battery being charged to improve the accuracy of the calculation result.


The accuracy of the deterioration state calculation, as described by Aoyama, is corresponding to a number of times of capacity learning and representing validness of data used for estimating the deterioration state. [Par. 0050], “when the calculation cycle of the first deterioration state is short and the number of calculation times of the second deterioration state within the calculation cycle is few, the number of samples (the number of the value of the second deterioration state) used for calculating the correction value is few and the calculation accuracy may become low. For this reason, when the number of calculation times of the second deterioration state is few, the controller 10 sets the calculation cycle of the first deterioration state so as to make the number of calculation times of the second deterioration state within the calculation cycle of the first deterioration state the predetermined number of times or more. In this way, the number of samples used for calculating the correction value increases and thus the calculation accuracy of the deterioration state can be raised.” Wherein the calculation of the first deterioration state and the second deterioration state are based on an amount of charge/discharge of the battery while being charged and are referred to “capacity learning”)
	
Aoyama does not explicitly disclose a derivation part that derives an index value corresponding to a number of times of capacity learning and representing the validness of data. 

	However, Igarashi teaches a derivation part that derives an index value corresponding to a number of times of capacity learning and representing the validness of data. ([Par. 0055 – 0056], “in step S13, if the calculated extent of degradation SOH is below a fixed value, then it maybe decided that the secondary battery has deteriorated. If it has been decided that the secondary battery has deteriorated, then this deterioration of the secondary battery is notified to the user via display of a message to that effect, or via a warning lamp, an alarm sound, an audio message or the like that indicates deterioration… by repeatedly executing the processing operations for determination of the extent of degradation of the secondary battery shown in FIG. 3, the number of times that it has been determined in step S13 which is repeatedly executed that the calculated extent of degradation SOH has dropped below the fixed value may be counted, and, if a predetermined number of times has been counted, then a notification that it has been determined that the secondary battery has deteriorated may be issued; and in that case it is possible to notify this result that determination of the extent of degradation of the secondary battery has been performed to the user in a more reliable manner. It should be understood that it would also be acceptable to issue a notification of deterioration if dropping of the extent of degradation SOH below the fixed value has continued for a predetermined number of times successively.” This is interpreted as the number of times of repeatedly performing the battery deterioration determination is counted. As the number of deterioration state calculation has exceeded a predetermined value, it indicates that the determined result is reliable. The counted number of times of repeated deterioration state determination reads on the “index value.”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Aoyama to incorporate the teaching of Igarashi. The modification would have been obvious because by deriving an index value corresponding to number of times of deterioration state calculation, it allows a clear indication if the determined result is reliable. (Igarashi, [Par. 0056], “if a predetermined number of times has been counted, then a notification that it has been determined that the secondary battery has deteriorated may be issued; and in that case it is possible to notify this result that determination of the extent of degradation of the secondary battery has been performed to the user in a more reliable manner.”)

The combination of Aoyama and Igarashi teaches to calculate a plurality of second deterioration state based on an amount of charge/discharge of the battery while being charged by an external power source when the accuracy of the deterioration state is low as described above, but does not explicitly disclose a request unit that is configured to request an external charger supplying power 10to the secondary battery following a specific charging pattern. 

	However, Lennevi teaches a request unit that is configured to request an external charger supplying power 10to the secondary battery following a specific charging pattern. ([Par. 0045], “This means that the vehicle control unit 8 of the bus 1 may then request charging from the external power supply 11. This is obtained by means of transmitting data messages, on an information link 18, between the hybrid control unit 13 and the charger control unit 17. The information link 18 is preferably wireless and allows data to be transmitted between the hybrid control unit 13 and the charger control unit 17.”; [Par. 0046], “it can be said that the hybrid control unit 13 may request a particular charging pattern from said charging control unit 17. As mentioned above, the term “charging pattern” refers to a given charging sequence with a certain charging current and voltage, for a certain time or until a certain state of charge has be fulfilled by the energy storage system 7.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Aoyama and Igarashi to incorporate the teaching of Lennevi. The modification would have been obvious because by sending a request to the external charger to supply power following a specific charging pattern, it ensures that the external charger would provide an appropriate charging pattern as requested.  

Regarding to claim 2, the combination of Aoyama, Igarashi and Lennevi teaches the diagnosis device of claim 1.
Aoyama further teaches the accuracy of the deterioration state calculation is based on a number of times of acquiring the output of the sensor as the data used for estimation performed by the estimation unit. ([Par. 0036], “The calculation processing of the second deterioration state is executed for a plurality of times during the calculation period of the first deterioration state, ΔSOC, ΔAh, SOC, ΔSOH, and reliability are calculated for a plurality of times” wherein the calculation of the second deterioration state is based on the amount of charge/discharge of the battery while being charged. The calculation is also based on the output of sensor associated with the battery as described in claim 1 above.)
	Igarashi teaches to derive the index value based on the number of times of capacity learning and representing the validness of data as described in claim 1 above.
	The motivation to combine the teaching of Aoyama and Igarashi is as same as described in claim 1 above. 

Regarding to claim 3, the combination of Aoyama, Igarashi and Lennevi teaches the diagnosis device of claim 1.
Aoyama further teaches the accuracy of the deterioration state calculation is based on an amount of change in a charging rate of the secondary battery in accordance with charging/discharging of the secondary battery. ([Par. 0029], “the controller 10 calculates reliability of calculations for the change amount of the state of charge (ΔSOC) calculated in Step S4 and the change amount of the amount of charge-discharge (ΔAh) calculated in Step S5. A calculation error of the change amount of the state of charge(ΔSOC) is affected by polarization of the battery 20 and an SOC-OCV characteristic line (a line showing a change of SOC relative to the change of OCV)” wherein the accuracy of the result is based a number of times the second deterioration state calculation are performed. The second deterioration state calculation is based on the amount of charge/discharge of the battery while being charged.)

Igarashi teaches to derive the index value based on the number of times of capacity learning and representing the validness of data as described in claim 1 above.

	The motivation to combine the teaching of Aoyama and Igarashi is as same as described in claim 1 above. 

Regarding to claim 4, the combination of Aoyama, Igarashi and Lennevi teaches the diagnosis device of claim 1.
Lennevi further teaches an acquisition unit that is configured to acquire information representing a31 parking status of the vehicle,
wherein the request unit is configured to request the external charger to perform the capacity learning operation in response to determining that the parking status represented by the information satisfies a predetermined condition. 
([Par. 0044 – 0045], “During normal driving, the pantograph 9 is not connected to any external power supply. When recharging of the energy storage system 7 is required, the bus 1 is parked underneath the conductive wire 10 and the pantograph 9 is positioned so that it comes into contact with the conductive wire 10… When the bus 1 is in a position in which the pantograph 9 is in contact with the conductive wire 10, the energy storage system 7 is consequently in contact with the external power supply 11. This means that the vehicle control unit 8 of the bus 1 may then request charging from the external power supply 11. This is obtained by means of transmitting data messages, on an information link 18, between the hybrid control unit 13 and the charger control unit 17. The information link 18 is preferably wireless and allows data to be transmitted between the hybrid control unit 13 and the charger control unit 17.” This is interpreted as when the bus is parked and predetermined condition is satisfied, the control unit then can request charging from the external power supply.)


Regarding to claim 5, the combination of Aoyama, Igarashi and Lennevi teaches the diagnosis device of claim 1.
Lennevi further teaches a processor that functions as:
 communication unit that is configured to receive the request from the 10diagnosis device; ([Par. 0051], “information with a request for a charging pattern is transmitted on the information link 18. According to the embodiment, the information link 18 is at least partly wireless. Suitably, it constitutes a wireless connection at least from the bus 1 to the external power supply 11. In most applications, it can be expected that the bus 1 and the external power supply 11 are located within a close distance from each other, typically 5-20 meters. For this reason, the wireless connection can be obtained by means of a short-range radio connection link and may also be, for example, a Bluetooth or Zigbee communication link.” Where it is inherent that the external charger receives charging request via the communication link” and 
an execution unit that is configured to execute the specific charging/discharging operation for the secondary battery in a case in which the request is received by the communication unit. ([Par. 0052], “Before the actual charging of the energy storage system 7 is initiated by the external power source 11, a certain predetermined modulation of the requested charging pattern is initiated (step 21). This means that the hybrid control unit 13 is configured for adding some predetermined form of variation, adjustment or modulation upon the charging current to be supplied by the external power source 11. The fact that the modulation is “predetermined” means that the hybrid control unit 13 is arranged so as to determine whether the actual charging which subsequently is received by the vehicle 1 actually corresponds to the requested charging. Such a modulation can for example be implemented by:” This is interpreted as the external charger executes charging pattern to supply charge to the power storage as requested. However, before actually charging to storage device, it could initiate a predetermined modulation of the requested charging pattern to ensure the power storage is compatible with the requested charging pattern without error.)

Claim 7 describes limitations for a method that are similar to the limitations for the diagnosis device of claim 1. Therefore, claim 7 is rejected under 35 USC § 103 for the same reason as described in claim 1 above.

Regarding to claim 8, Aoyama teaches a computer-readable non-transitory recording medium including a program causing a computer mounted in a vehicle to execute : ([Par. 0013], “To the memory, programs for performing various functions, such as a charge control function and deterioration-state calculation function included to the battery 20 are stored. Also, the processor is hardware for executing various programs stored in the memory. The processor performs various functions by executing the programs”)

	estimating a deterioration state of a secondary battery 5based on an output of a sensor mounted in the secondary battery supplying power for running driving of the vehicle;
([Par. 0021], “The controller 10 detects a current value output from the battery 20 and a current value input to the battery 20 using a current sensor 13 while the battery 20 is being charged by the power from the outside vehicle while the vehicle is traveling. The amount of charge-discharge corresponds to an integration value of the current input or output from the battery from the start of use of the battery 20. Accordingly, by determining the amount of charge-discharge by integration of the detected current value, the controller 10 calculates cycle deterioration of the battery 20. The controller 10 stores a map showing relationships between the period of use, amount of charge-discharge, and deterioration state to a memory, and by referencing the map, calculates the first deterioration state based on the period of use and amount of charge-discharge”

[Par. 0027], “The controller 10 calculates the second deterioration state in an interval shorter than the predetermined period that is a calculation cycle of the first deterioration state. The second deterioration state is a value calculated based on a battery state change in a period shorter than the first deterioration state… 20. The controller 10 performs the calculation processing of the second deterioration state as described above for a plurality of times within a calculation cycle (a predetermined period) of the first deterioration state. For example, when the calculation cycle (the predetermined period) of the first deterioration state is three months and when the vehicle is used once a day, the controller executes the calculation processing of the second deterioration state for about ninety times or more.

Where this is interpreted as the controller calculates the first deterioration state of the battery within a predetermined interval based on output of sensors while being charged. Then the controller calculates a plurality of second deterioration state within the interval of the first deterioration state to define a correction value that will be used to correct the first deterioration state calculation.)

10performing a capacity learning operation which is a defined specific charging/discharging operation using an external charger which supplies electric power to the secondary battery in response to determining the number of deterioration state calculation of the battery is equal to or smaller than a predetermined value.
([Par. 0019], “The controller 10 controls charge of the battery 20 in a state where the battery of the vehicle is connected to the outdoor power supply or outdoor charging device by a charging cable. More, the controller 10 controls charge of the battery 20 due to regenerative operation of the motor connected to the battery while the vehicle is traveling.”; [Par. 0021], “cycle deterioration of the battery 20represents deterioration generated by repetition of charge and discharge, and has correlation with the amount of charge-discharge. The controller 10 detects a current value output from the battery 20 and a current value input to the battery 20 using a current sensor 13 while the battery 20 is being charged by the power from the outside vehicle while the vehicle is traveling. The amount of charge-discharge corresponds to an integration value of the current input or output from the battery from the start of use of the battery 20.”; [Par. 0026], “the controller 10 divides the change amount of the amount of charge-discharge(ΔAh) by the calculated change amount of the state of charge (ΔSOC), and calculates a present battery capacity of the battery 20 (a present full-charge capacity)”)


[Par. 0046], “The charge controller 100 executes calculation processing for several times for calculating the second deterioration state within a calculation cycle of the first deterioration state, calculates reliability of calculation of the second deterioration state for each of the plurality of second deterioration states, calculates a correction value of the deterioration state based on the second deterioration state with reliability of a predetermined reliability or higher, and by correcting the first deterioration state by the correction value, calculates the deterioration state. In this way, calculation accuracy of the deterioration state can be raised.”

[Par. 0050], “when the calculation cycle of the first deterioration state is short and the number of calculation times of the second deterioration state within the calculation cycle is few, the number of samples (the number of the value of the second deterioration state) used for calculating the correction value is few and the calculation accuracy may become low. For this reason, when the number of calculation times of the second deterioration state is few, the controller 10 sets the calculation cycle of the first deterioration state so as to make the number of calculation times of the second deterioration state within the calculation cycle of the first deterioration state the predetermined number of times or more. In this way, the number of samples used for calculating the correction value increases and thus the calculation accuracy of the deterioration state can be raised.”)

Wherein the “calculation accuracy of the deterioration state” reads on the “validness of data used for estimation of the deterioration state”. This is interpreted as the more sample data (number of second deterioration state calculation), the more accurate of the deterioration calculation results. As the number of the second deterioration state calculation within a calculation cycle of the first deterioration state calculation is low, the validness of the calculation result of the first deterioration state is low. Therefore, when the accuracy of calculation result is low, the controller performs a plurality of second deterioration state calculation which is based on the amount of charge/discharging while the battery being charged to improve the accuracy of the calculation result.


The accuracy of the deterioration state calculation, as described by Aoyama, is corresponding to a number of times of capacity learning and representing validness of data used for estimating the deterioration state. [Par. 0050], “when the calculation cycle of the first deterioration state is short and the number of calculation times of the second deterioration state within the calculation cycle is few, the number of samples (the number of the value of the second deterioration state) used for calculating the correction value is few and the calculation accuracy may become low. For this reason, when the number of calculation times of the second deterioration state is few, the controller 10 sets the calculation cycle of the first deterioration state so as to make the number of calculation times of the second deterioration state within the calculation cycle of the first deterioration state the predetermined number of times or more. In this way, the number of samples used for calculating the correction value increases and thus the calculation accuracy of the deterioration state can be raised.” Wherein the calculation of the first deterioration state and the second deterioration state are based on an amount of charge/discharge of the battery while being charged and are referred to “capacity learning”)
	
Aoyama does not explicitly disclose deriving an index value corresponding to a number of times of capacity learning and representing the validness of data. 

	However, Igarashi teaches deriving an index value corresponding to a number of times of capacity learning and representing the validness of data. ([Par. 0055 – 0056], “in step S13, if the calculated extent of degradation SOH is below a fixed value, then it maybe decided that the secondary battery has deteriorated. If it has been decided that the secondary battery has deteriorated, then this deterioration of the secondary battery is notified to the user via display of a message to that effect, or via a warning lamp, an alarm sound, an audio message or the like that indicates deterioration… by repeatedly executing the processing operations for determination of the extent of degradation of the secondary battery shown in FIG. 3, the number of times that it has been determined in step S13 which is repeatedly executed that the calculated extent of degradation SOH has dropped below the fixed value may be counted, and, if a predetermined number of times has been counted, then a notification that it has been determined that the secondary battery has deteriorated may be issued; and in that case it is possible to notify this result that determination of the extent of degradation of the secondary battery has been performed to the user in a more reliable manner. It should be understood that it would also be acceptable to issue a notification of deterioration if dropping of the extent of degradation SOH below the fixed value has continued for a predetermined number of times successively.” This is interpreted as the number of times of repeatedly performing the battery deterioration determination is counted. As the number of deterioration state calculation has exceeded a predetermined value, it indicates that the determined result is reliable. The counted number of times of repeated deterioration state determination reads on the “index value.”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Aoyama to incorporate the teaching of Igarashi. The modification would have been obvious because by deriving an index value corresponding to number of times of deterioration state calculation, it allows a clear indication if the determined result is reliable. (Igarashi, [Par. 0056], “if a predetermined number of times has been counted, then a notification that it has been determined that the secondary battery has deteriorated may be issued; and in that case it is possible to notify this result that determination of the extent of degradation of the secondary battery has been performed to the user in a more reliable manner.”)


The combination of Aoyama and Igarashi teaches to calculate a plurality of second deterioration state based on an amount of charge/discharge of the battery while being charged by an external power source when the accuracy of the deterioration state is low as described above, but does not explicitly disclose requesting an external charger supplying power 10to the secondary battery following a specific charging pattern. 

	However, Lennevi teaches requesting an external charger supplying power 10to the secondary battery following a specific charging pattern. ([Par. 0045], “This means that the vehicle control unit 8 of the bus 1 may then request charging from the external power supply 11. This is obtained by means of transmitting data messages, on an information link 18, between the hybrid control unit 13 and the charger control unit 17. The information link 18 is preferably wireless and allows data to be transmitted between the hybrid control unit 13 and the charger control unit 17.”; [Par. 0046], “it can be said that the hybrid control unit 13 may request a particular charging pattern from said charging control unit 17. As mentioned above, the term “charging pattern” refers to a given charging sequence with a certain charging current and voltage, for a certain time or until a certain state of charge has be fulfilled by the energy storage system 7.”)

.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Aoyama, Igarashi and Lennevi in view of Matsuoka et al. (English Translation of Publication No. JP2014167450A; hereafter Matsuoka).
Regarding to claim 6, the combination of Aoyama and Ichikawa teaches the system of claim 5.
Aoyama further teaches wherein the specific charging/discharging operation includes a state in which charging/discharging is performed for the secondary battery ([Par. 0019], “The controller 10, while managing a state of the battery 20 using the voltage sensor 12and current sensor 13, executes charge control of the battery 20”; [Par. 0021], “a deterioration state based on a period of use and amount of charge-discharge (hereafter, also called as a first deterioration state) is calculated by each predetermined interval”))

	The combination of Aoyama and Ichikawa the charging/discharging operation is performed to determine the deterioration state of the battery, but does not explicitly disclose the specific charging/discharging includes a pause state in which charging/discharging is not performed.

	However, Matsuoka teaches the specific charging/discharging includes a pause state in which charging/discharging is not performed. ([Par. 0114], “as a unit charging profile, after the CCCV charging period, the temporary charging pause period (pause state period) → the temporary discharge period → the temporary discharge pause period (pause state period) → the temporary charging period → the CCCV charging period An example of a profile that transitions as follows”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Aoyama and Ichikawa to incorporate the teaching of Matsuoka. The modification would have been obvious because by considering a pause state of the charging/discharging operation, it allows the diagnosis device to be able to “obtain the voltage difference between the voltage at the time of discontinuation of discharge and the voltage at the time of discontinuation of charging in the last unit charge / discharge cycle, and compare the preset value set in advance with this voltage difference to determine the deterioration state of the secondary battery.” (Matsuoka, [Par. 0006])

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Aoyama, Igarashi and Lennevi in view of Kimishima et al. (Publication No. US 20180313676 A1; hereafter Kimishima).
The combination of Aoyama, Igarashi and Lennevi teaches to request an external charger to perform capacity learning to calculate a number of second deterioration state calculations when it is determined that the number of the second deterioration state calculation is few which reduces accuracy of the deterioration state calculation as described in claim 1 above, but does not explicitly disclose an approval unit configured to render a request for user approval of a diagnosis operation and performs the diagnosis operation in response to receipt of the user approval by the approval unit. 

However, Kimishima teaches an approval unit configured to render a request for user approval of a diagnosis operation ([Par. 0188], “a message that presents a countermeasure may be displayed as illustrated in FIG.27. In the display example illustrated in FIG. 27, a message such as “Do you want to diagnose the sensor data?” is displayed in the message display region 321. In a case in which the user sees such a message, recognizes that there is a time zone in which the precision of the sensor data is degraded, and determines to perform diagnosis related to the precision of the sensor data, this message (a button with the message displayed thereon) is operated”) and performs the diagnosis operation in response to receipt of the user approval by the approval unit. ([Par. 0189], “In a case in which the button with the message displayed thereon is operated. “Diagnosis of the sensor data” is executed. The “diagnosis of the sensor data” is processing of diagnosing precision(reliability) of the sensor 51 and is diagnosis executed when it is determined that the precision of the sensor 51 is poor, when the application A is activated on the terminal 12 for the first time, or the like.”)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Aoyama, Igarashi and Lennevi to incorporate the teaching of Kimishima. The modification would have been obvious because by outputting a request for an approval for performing a diagnosis operation, it allows “the user to recognize it and perform diagnosis at the current point.” In some cases, it allows the user to be able to reject the diagnosis operation if the user considers the diagnosis is not necessary, therefore, saving energy that will be used to perform the operation. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN V NGUYEN whose telephone number is (571)272-7320.  The examiner can normally be reached on Monday -Friday 11am - 7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/STEVEN VU NGUYEN/Examiner, Art Unit 3668                                                                                                                                                                                                        




/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668